               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID RAY GUNTER,               )
                                )
               Plaintiff,       )
                                )
     v.                         )           1:16CV262
                                )
SOUTHERN HEALTH PARTNERS, INC., )
et al.,                         )
               Defendants.      )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Presently before this court is a Motion for Summary

Judgment filed by Defendants Southern Health Partners, Inc.,

Jason Junkins, Sandra Hunt, Fran Jackson, and Manuel Maldonado

(collectively, the “Medical Defendants”), (Doc. 123), to which

Plaintiff has responded, (Doc. 137), and Medical Defendants have

replied, (Doc. 144).

    Further, Medical Defendants have filed a related Motion to

Strike, (Doc. 142), the Affidavit of Michael Teal from

Plaintiff’s response to Medical Defendants’ Motion for Summary

Judgment. Plaintiff has responded, (Doc. 153), and Medical

Defendants have replied, (Doc. 156).

    These motions are ripe for adjudication. For the reasons

stated herein, this court will grant in part and deny in part




   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 1 of 75
Medical Defendants’ Motion for Summary Judgment and grant

Medical Defendants’ Motion to Strike.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.    Parties

      Plaintiff was incarcerated at the Davie County and Stokes

County jails over fourteen consecutive days in November 2012.

(Medical Defs.’ Mem. in Supp. of Mot. for Summ. J. (“Med. Defs.’

Br.”) (Doc. 124) at 2.) Defendant Southern Health Partners, Inc.

(“SHP”) is a corporation that contracts with county jails to

provide medical services, including at Davie County and Stokes

County jails. (Id.) Defendant Jackson is a nurse employed by SHP

who worked at Davie County jail. (Id. at 2-3.) Defendant Hunt is

a nurse employed by SHP who worked at Stokes County jail. (Id.

at 3.) Defendant Maldonado is an independent contractor with SHP

and a Physician’s Assistant who served as Medical Director at

both Davie and Stokes County jails. (Id.) Defendant Junkins is

an independent contractor with SHP who served as the company’s

corporate medical Director during the applicable time period.

(Id.) Defendant Junkins resides in Alabama and neither treated

Plaintiff nor supervised the providers who did treat Plaintiff.

(Id.)




                                   - 2 -



     Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 2 of 75
       B.   Procedural History

       Plaintiff commenced the present action in the Randolph

County Superior Court Division of the State of North Carolina on

November 6, 2015, by filing an Application Extending Time to

File Complaint (Petition for Removal, Ex. B (Doc. 1-2)), and a

Motion Extending Statute of Limitations in Medical Malpractice

Action. (Id., Ex. C (Doc. 1-3).) Plaintiff was granted

permission to file a complaint up to and including November 26,

2015, by order of the Assistant Clerk of Superior Court. (Doc.

1-2.) By order of the Superior Court Judge, the statute of

limitations for Plaintiff’s medical malpractice action was

extended to and including March 4, 2016. (Doc. 1-3.)

       Plaintiff filed his original Complaint on November 25,

2015, against Southern Health Partners, Inc., Jason Junkins,

Sandra Hunt, Fran Jackson, and others. (Complaint (“Compl.”)

(Doc. 23).) On March 3, 2016, Plaintiff filed his Amended

Complaint, adding Defendant Manuel Maldonado and adding a

Medical Malpractice claim. (Doc. 26.) The Amended Complaint

contained a “9(j) Medical Malpractice Certification.” (Id. at

87.)

       A Petition for Removal to this court was filed on April 1,

2016. (Doc. 1.) On December 27, 2016, with leave of court, (Doc.

56), Plaintiff filed a Second Amended Complaint to substitute a



                                 - 3 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 3 of 75
defendant. (Second Amended Complaint (“Second Am. Compl.”) (Doc.

57).) In the Second Amended Complaint, Plaintiff brings claims

against Medical Defendants for medical malpractice, violations

of 42 U.S.C. § 1983, negligence, negligent supervision, false

imprisonment, and torture and intentional infliction of

emotional distress. (Id.) On January 9, 2017, Medical Defendants

answered Plaintiff’s Second Amended Complaint. (Doc. 61.) On

February 22, 2017, Medical Defendants filed a Motion for Partial

Judgment on the Pleadings, seeking dismissal of Plaintiff’s

medical malpractice claim for failure to comply with Rule 9(j)

of the North Carolina Rules of Civil Procedure and failure to

allege certain claims against certain defendants. (Doc. 63.)

This court denied that motion on September 20, 2017. (Doc. 87.)

    On December 14, 2018, this court approved the Amended Joint

Rule 26(f) Report, (Doc. 99), prepared by the parties, (Doc.

101). Discovery was scheduled to close on July 10, 2019. (Id.).

On December 3, 2019, the parties filed a Joint Motion for

Extension of Time to Complete Discovery, (Doc. 107), which this

court granted in part, extending discovery until March 16, 2020.

(Text Order 02/25/2020.) Plaintiff filed a Consent Motion for

Extension of Time to Complete Discovery on March 13, 2020, (Doc.

111), which this court granted, (Text Order 03/23/2020.)

Discovery closed on June 15, 2020. (Id.)



                                 - 4 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 4 of 75
    Following the close of discovery, Medical Defendants filed

the instant Motion and Memorandum for Summary Judgment, (Docs.

123, 124), on July 6, 2020. Plaintiff filed a response on

July 30, 2020, (Pl.’s Resp. to Med. Defs.’ Mot. for Summ. J.

(“Pl.’s Resp.”) (Doc. 137)), and Medical Defendants filed a

reply on August 10, 2020, (Med. Defs.’ Reply in Supp. of Mot.

for Summ. J. (“Med. Defs.’ Reply”) (Doc. 144)).

    On August 10, 2020, Medical Defendants filed a related

Motion to Strike, (Doc. 142), and Memorandum, (Med. Defs.’ Mem.

in Supp. of Mot. to Strike Affidavit of Michael Teal (“Med.

Defs.’ Mot. to Strike Br.”) (Doc. 143)). Plaintiff responded on

August 31, 2020, (Pl.’s Opp’n to Med. Defs.’ Mot. to Strike

(“Pl.’s Resp. to Mot. to Strike”) (Doc. 153)), and Medical

Defendants replied on September 2, 2020, (Reply in Supp. of Med.

Defs.’ Mot. to Strike (“Med. Defs.’ Reply in Supp. of Mot. to

Strike”) (Doc. 156)).

    On March 2, 2021, Medical Defendants filed a Motion for

Relief from Local Rule 83.1(d)(2), (Doc. 169), which the court

denied on March 3, 2021. (Doc. 170 at 2.) This court also

ordered the parties to “stand down from the presently scheduled

trial preparation deadlines,” and ordered the Clerk to set a

scheduling and status conference in this matter after April 1,

2021. (Id. at 1.) This court ordered that the trial not commence



                                 - 5 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 5 of 75
on April 5, 2021, as scheduled, but instead, for a date at least

30 days thereafter. (Id.)

     C.   Factual Background

     A majority of the facts are described here, but additional

relevant facts will be addressed as necessary throughout the

opinion. The majority of facts are not disputed, and any

material factual disputes will be specifically addressed in the

relevant analysis. The facts described in this summary are taken

in a light most favorable to Plaintiff. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

     Plaintiff was diagnosed with aortic stenosis, a heart

condition, at birth. ((Ex. 8, Excerpts from the Dep. of David

Ray Gunter (“Gunter Dep.”) (Doc. 124-8) at 6.)1 To address the

condition, Plaintiff’s aortic valve was replaced with a

mechanical heart valve (“MHV”) when he was fifteen years old.

(Id. at 7.) Because patients with an MHV have a higher risk for

a blood clot compared to a person without an MHV, (Dep. of

Virginia Glover Yoder (“Yoder Dep. Part II”) (Doc. 172-1) at




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                 - 6 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 6 of 75
56), individuals with an MHV are treated with Coumadin,2 which

thins their blood and reduces the risk of clotting, (Dep. of

Virginia Glover Yoder (“Yoder Dep. Part I”) (Doc. 172) at 78).

At the same time, too much Coumadin can create a risk of

bleeding, as thin blood lacks clotting factors. (Id.) Providers

monitor a patient’s “INR” level, which indicates the blood’s

bleeding time, thickness, and clotting factors. (See id. at 82.)

A patient’s INR can vary, and medical providers must monitor a

patient’s INR regularly and adjust their medication, as needed.

(See id. at 77-78.) Through medication and monitoring, the goal

of Coumadin therapy is to maintain a therapeutic INR level,

which is defined as being between 2.5 and 3.5. (Ex. 6, Excerpts

from the Dep. of Manuel Maldonado (“Maldonado Dep.”) (Doc.

124-6) at 3.) A patient’s diet, alcohol use, and smoking habits

can affect a patient’s INR level. (Yoder Dep. Part I (Doc. 172)

at 117.)

     Plaintiff has been taking Coumadin since he was 15 years

old. (Gunter Dep. (Doc. 124-8) at 7.) At the time he was

incarcerated at the Davie and Stokes County jails, Plaintiff was

37 years old. (See id. at 5.) Plaintiff typically took Coumadin


     2 Coumadin is the brand name and Warfarin is the generic
name for the same medication, and the names are used
interchangeably in this opinion. (See Med. Defs.’ Br. (Doc. 124)
at 4 n.1.)


                                 - 7 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 7 of 75
once per day in the evening. (See id. at 11.) In 2012, Plaintiff

was being treated by Virginia Yoder, PharmD at the Coumadin

Clinic in Forsyth County, but on May 29, 2012, Dr. Yoder

discharged Plaintiff from the clinic for failing to show up for

his appointments. (Doc. 124-11) at 2; see also Yoder Dep. Part

II (Doc. 172-1) at 55-56.)

    Dr. Yoder’s general practice is to give patients a thirty-

day prescription with two refills. (Yoder Dep. Part I (Doc. 172)

at 135.) Plaintiff’s prescribed dosage prior to his

incarceration is not known but was likely 6 or 7 milligrams

daily. (See id. at 144; Doc. 124-3 at 4.) After his discharge

from Dr. Yoder’s clinic, Plaintiff was able to use his Coumadin

prescription from Dr. Yoder to obtain thirty 5 mg pills and

thirty 1 mg pills on June 25, July 24, and August 23. (Doc. 124-

12 at 2-3.) Consistent with Dr. Yoder’s practice, Plaintiff’s

prescription expired after the August 23 refill. (Id.) On

October 22, 2012, Plaintiff sought a refill of his 5 mg

prescription, but it was denied because he was no longer a

patient of the Coumadin Clinic where Dr. Yoder was a

practitioner. (See Doc. 124-13 at 3.) On October 19, 2012,

Plaintiff obtained thirty 1 mg pills of Coumadin from the

pharmacy. (Doc. 124-12 at 4.)




                                 - 8 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 8 of 75
     Plaintiff was arrested on November 6, 2012, in Forsyth

County on a bench warrant, and after one night at the Forsyth

County jail, Plaintiff was transferred to the Davie County jail

on November 7, 2012.3 At 8:00 a.m. on November 7, 2012, upon his

arrival at Davie County jail, Plaintiff was screened by

Defendant Jackson. (Doc. 124-1 at 6.) Plaintiff told Defendant

Jackson that he had heart problems and took Coumadin, which she

noted in his medical record. (Id. at 6-7.) Plaintiff’s medical

records indicate that he told Defendant Jackson that he would

have his medications brought to the jail if he was not released.

(Id. at 7.)

     Plaintiff was not released on November 7, 2012, and on

November 8 at 9:40 a.m., Defendant Jackson noted in the medical

records that she contacted his primary care physician and

pharmacy to verify the information Plaintiff had provided about

his medication and conditions. (Id.) Defendant Jackson’s notes

in the medical records indicate that Plaintiff’s last filled his

prescription for 1 mg of Coumadin on October 19, 2012, and that

he did not have any refills remaining. (Id.) Defendant Jackson


     3 Both parties address this fact as though it is not
disputed, (see Med. Defs.’ Br. (Doc. 124) at 6-7; Pl.’s Resp.
(Doc. 137) at 4), although there is no citation to an affidavit,
deposition, or other necessary evidentiary foundation as
required by Rule 56. Nevertheless, in the absence of any dispute
or objection, the court will treat the fact as undisputed.


                                 - 9 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 9 of 75
contacted Maplewood Family Practice, which Plaintiff had

indicated was where his primary care physician worked. (Id.)

Maplewood Family Practice indicated that they had last seen

Plaintiff in June 2012 for a sick visit, but they had last

managed Plaintiff’s INR levels in 2010. (Id.) Defendant

Jackson’s notes do not indicate that she was aware of any

medical practitioner who had been managing Plaintiff’s Coumadin

medication between 2010 and 2012. (Id.)

    On November 8, 2012, following her conversation with

Plaintiff, Defendant Jackson consulted with Defendant Maldonado,

who ordered a prescription for 5 mg of Coumadin and for

Plaintiff to have an INR check on November 13, 2012. (Id. at 2,

7.) Plaintiff received 5 mg of Coumadin each day on November 9

through November 14, 2012. (Id. at 11.) Plaintiff did not

receive any Coumadin on November 7 or 8. (Id.)

    Later in the day on November 8, 2012, Plaintiff’s family

delivered two 5 mg pills and four 1 mg pills in bottles labeled

as Coumadin to the Davie County jail. (Id. at 14.) The pills




                                 - 10 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 10 of 75
arrived after Defendant Jackson had left, and Plaintiff was not

dispensed this medication while at the Davie County jail.4

       On Tuesday, November 13, 2012, Plaintiff was transported to

the hospital for an INR test, which showed that Plaintiff’s INR

levels were 1.07. (Id. at 12.) Defendant Jackson notified

Defendant Maldonado of the INR test result, and Defendant

Maldonado ordered that Plaintiff’s dosage be increased to 7.5 mg

for Thursday, November 15; Saturday, November 17; and Monday,

November 19, and remain at 5 mg on Tuesday, November 13;

Wednesday, November 14; Friday, November 16; and Sunday,

November 18. (Id. at 2.) Defendant Jackson gave Plaintiff his

medication according to this schedule on November 13-15. (Id. at

11.)

       On November 15, 2012, Defendant Jackson completed a

“Medical Information Transfer Form” summarizing Plaintiff’s

medical condition and indicating the medication plan. (Id. at

13.) On Friday, November 16, 2012, Plaintiff was transferred to

the Stokes County jail. (Doc. 124-5 at 11.) Plaintiff arrived at




       Medical Defendants assert this in their brief, but there
       4

is no accurate citation to an affidavit, deposition, or other
necessary evidentiary foundation as required by Rule 56. (Med.
Defs.’ Br. (Doc. 124) at 8). Plaintiff does not contest this
fact. (See Pl.’s Resp. (Doc. 137) at 5.) In the absence of any
dispute or objection, the court will treat the fact as
undisputed.


                                 - 11 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 11 of 75
the jail in the afternoon after Defendant Hunt, the nurse, had

left for the day. (Id. at 9-10.) Defendant Hunt was not

scheduled to return until Monday, November 19, 2012. (Id. at 15-

16.) Plaintiff did not receive any Coumadin until November 19,

2012, when Defendant Hunt returned. (Id.; Doc. 137-11 at 4.)

Officers at the jail called Defendant Hunt about the pills

Plaintiff’s family had previously brought to the Davie County

jail, but Plaintiff was not permitted to take the medication

because the pills were expired. (Doc. 124-5 at 14.) When

Defendant Hunt returned to work on Monday, she learned about

Defendant Maldonado’s order for Coumadin, and arranged for

Plaintiff to receive his Coumadin doses on Monday, November 19,

and Tuesday, November 20. (Id. at 15-16; Doc. 137-11 at 4.)

     Plaintiff was released from Stokes County jail on

Wednesday, November 21, 2012.5 Upon his release, Plaintiff

possessed only the six Coumadin pills his family had brought to

the jail, which were insufficient to maintain a dosage of 6 or 7




     5 Both parties address this fact as though it is not
disputed, (see Med. Defs.’ Br. (Doc. 124) at 9; Pl.’s Resp.
(Doc. 137) at 6), although there is no citation to an affidavit,
deposition, or other necessary evidentiary foundation as
required by Rule 56. Nevertheless, in the absence of any dispute
or objection, the court will treat the fact as undisputed.


                                 - 12 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 12 of 75
mg for more than two days.6 Plaintiff went to Walgreens on

November 25, 2012, where he obtained thirty 1 mg pills. (Doc.

124-12 at 4.)

     On November 29, 2012, Plaintiff was admitted to Wake Forest

Baptist Medical Center for a blood clot. (Doc. 124-17 at 2.)

Plaintiff’s medical record from his admission states that he

began experiencing abdominal pain two days before seeking

admission. (Id. at 2-3.) At the time of admission, his INR level

was 1.7, and his medical record indicates that he had been “off

of his Coumadin since earlier [in the] week.” (Id. at 5.)

Plaintiff was discharged from the hospital on December 11, 2012,

with a therapeutic INR of 3.16. (Id. at 4.) At that time, the

clot had been surgically removed, his organs were viable, and

there was no medical need for a bowel resection. (Id. at 3-4.)

     Plaintiff’s INR levels were tested five times between

December 14, 2012, and January 2, 2013, and were sub-therapeutic

on four of the five tests, including on December 14, 2012, three

days after his release from the hospital. (See Doc. 124-18 at

2.) On January 18, 2013, Plaintiff was diagnosed with a second


     6 Medical Defendants assert this in their brief, but there
is no accurate citation to an affidavit, deposition, or other
necessary evidentiary foundation as required by Rule 56. (Med.
Defs.’ Br. (Doc. 124) at 10). Plaintiff does not contest this
fact. (See Pl.’s Resp. (Doc. 137) at 6-7.) In the absence of any
dispute or objection, the court will treat the fact as
undisputed.

                                 - 13 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 13 of 75
blood clot, which required surgeons to resection part of

Plaintiff’s bowel. (Dep. of Damian A. Laber, M.D. (“Laber Dep.”)

(Doc. 174) at 121.)7

II.    STANDARD OF REVIEW

       “Under the familiar Erie doctrine, [courts] apply state

substantive law and federal procedural law when reviewing state-

law claims.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d

62, 74 (4th Cir. 2016). “[W]hether there is sufficient evidence

to create a jury issue of those essential substantive elements

of the action, as defined by state law, is controlled by federal

rules.” Fitzgerald v. Manning, 679 F.2d 341, 346 (4th Cir.

1982).

       Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson



      Medical Defendants assert this in their brief, but there
       7

is no accurate citation to an affidavit, deposition, or other
necessary evidentiary foundation as required by Rule 56. (Med.
Defs.’ Br. (Doc. 124) at 10). Plaintiff does not contest this
fact. (See Pl.’s Resp. (Doc. 137).) In the absence of any
dispute or objection, the court will treat the fact as
undisputed.



                                    - 14 -



      Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 14 of 75
v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . ., the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003) (citing Matsushita Elec. Indus. Co., 475 U.S. at 586-87).

Summary judgment should be granted “unless a reasonable jury

could return a verdict in favor of the nonmoving party on the

evidence presented.” Id. at 719 (citing Liberty Lobby, 477 U.S.

at 247–48).

    When considering a motion for summary judgment, courts must

“construe the evidence in the light most favorable to . . . the

non-moving party. [Courts] do not weigh the evidence or make

credibility determinations.” Wilson v. Prince George’s Cnty.,

893 F.3d 213, 218-19 (4th Cir. 2018) (internal citations

omitted).

III. ANALYSIS

    A.      Medical Defendants’ Motion to Strike

    In support of Plaintiff’s response to Medical Defendants’

motion for summary judgment, Plaintiff attached the Affidavit of

Michael Teal (“Teal Affidavit”). (Pl.’s Resp., Ex. 15 (“Teal



                                 - 15 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 15 of 75
Affidavit”) (Doc. 137-15).) Medical Defendants move to strike

the affidavit. (Doc. 142.) Plaintiff argues in his response to

the motion to strike that Dr. Teal’s testimony rebuts Medical

Defendants’ asserted affirmative defenses “by explaining the

proper interpretation of Plaintiff’s pharmacy records.” (Pl.’s

Resp. to Mot. to Strike (Doc. 153) at 1.) Because “[a] party

asserting that a fact cannot be or is genuinely disputed must

support the assertion by . . . citing to particular parts of

materials in the record, including . . . affidavits,” Fed. R.

Civ. P. 56(c)(1)(A), this court accordingly considers Medical

Defendants’ motion to strike as an initial matter.

    Medical Defendants argue that the Teal Affidavit should be

struck for several reasons. First, Medical Defendants argue that

Dr. Teal “is not an expert witness,” and “has no personal

knowledge of Plaintiff,” and that his testimony “includes

inadmissible hearsay as Mr. Teal admits he consulted with

unnamed colleagues.” (Med. Defs.’ Mot. to Strike Br. (Doc. 143)

at 2.) Medical Defendants argue that to include his affidavit

would violate Federal Rules of Evidence 801, 802, and 803. (Id.)

    Second, Medical Defendants argue that inclusion of the

affidavit violates Federal Rule of Civil Procedure 37(c), (id.),

which states that “[i]f a party fails to . . . identify a

witness as required by Rule 26(a) or (e), the party is not



                                 - 16 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 16 of 75
allowed to use that . . . witness to supply evidence on a motion

. . . unless the failure was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1). Medical Defendants argue,

and Plaintiff does not contest, that Dr. Teal was not identified

as a witness during discovery, in violation of Federal Rule of

Civil Procedure 26(a). (Med. Defs.’ Mot. to Strike Br. (Doc.

143) at 2; see Pl.’s Resp. to Mot. to Strike (Doc. 153).)

Medical Defendants argue that the affidavit is prejudicial

because they did not have an opportunity to depose or challenge

Dr. Teal’s testimony and that Plaintiff has not offered a

justification or sought court approval to include the affidavit

after failing to identify Dr. Teal as a witness during

discovery. (Med. Defs.’ Mot. to Strike Br. (Doc. 143) at 2-3.)

    Plaintiff argues that a district court’s decision in

Syngenta Crop Protection, LLC v. Willowood, LLC, No. 1:15-CV-

274, 2017 WL 3309699 (M.D.N.C. Aug. 2, 2017), counsels denying

Medical Defendants’ motion. (Pl.’s Resp. to Mot. to Strike (Doc.

153) at 1-2.) Applying the factors used in Syngenta, Plaintiff

argues that the Teal Affidavit does not present any previously

undisclosed evidence. (Id. at 2.) Plaintiff argues that Medical

Defendants “had the ability and opportunity through counter

affidavits to take issue with Dr. Teal’s conclusions or




                                 - 17 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 17 of 75
citations to entries in the pharmacy records,” but instead,

chose to file the instant motion. (Id.)

    Moreover, Plaintiff argues that Medical Defendants’ actions

necessitated the inclusion of the Teal Affidavit, asserting that

Medical Defendants provided witnesses with an “unauthenticated

(and incorrect) summary” of the pharmacy records and questioned

several witnesses about this summary during depositions. (Id. at

3.) Plaintiff argues that the Teal Affidavit is submitted

“solely” to rebut Medical Defendants’ affirmative defense that

Plaintiff was contributorily negligent in failing to take his

medication regularly, (id. at 5), as Plaintiff argues that the

Teal Affidavit “demonstrate[s] that Plaintiff continued to have

a sufficient and timely supply of warfarin in the weeks and

months prior to his arrest . . . .” (Id.) Because it is used

solely for this purpose, “Plaintiff has not violated any Rule or

Order relating to the disclosure of witnesses.” (Id.)

    This court disagrees. In Southern States Rack and Fixture,

Inc. v. Sherwin-Williams Co., the Fourth Circuit held that, when

determining whether information or witnesses should be excluded

under Rule 37(c), courts must consider:

    (1) the surprise to the party against whom the
    evidence would be offered; (2) the ability of that
    party to cure the surprise; (3) the extent to which
    allowing the testimony would disrupt the trial; (4)
    the importance of the evidence; and (5) the



                                 - 18 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 18 of 75
    nondisclosing party’s explanation for its failure to
    disclose the evidence.

318 F.3d 592, 597 (4th Cir. 2003) (internal quotations omitted).

The first four factors of this test “relate primarily to the

harmlessness exception, while the last factor, addressing the

party’s explanation for its nondisclosure, relates mainly to the

substantial justification exception.” Bresler v. Wilmington Tr.

Co., 855 F.3d 178, 190 (4th Cir. 2017). Applying these factors,

this court finds that Plaintiff’s failure to disclose Dr. Teal

as a witness is neither substantially justified nor harmless.

           1.   Plaintiff’s failure to disclose is not
                substantially justified

    Plaintiff argues that the Teal Affidavit is necessary to

rebut Medical Defendants’ affirmative defense that Plaintiff was

contributorily negligent in failing to take his medication

regularly. (Pl.’s Resp. to Mot. to Strike (Doc. 153) at 4.) Yet,

Plaintiff had notice long before the close of discovery on

June 15, 2020, that Medical Defendants intended to argue that

Plaintiff was contributorily negligent based on the pharmacy

records.

    For example, Plaintiff’s counsel received the pharmacy

records at issue by correspondence on September 20, 2017. (Doc.

156-1 at 1-2.) Moreover, Medical Defendants served their expert

report of Dr. Julie M. Sease on October 18, 2019, in which



                                 - 19 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 19 of 75
Dr. Sease opined that, based on the prescription records she had

reviewed, Plaintiff “most likely ran out of his Warfarin 5 mg

tablets around the end of September 2012 or at least by mid-

October when he called requesting a refill of those tablets,”

and as a result, “it is most likely that Mr. Gunter’s INR value

was subtherapeutic for a number of weeks before he was ever

under the care of Southern Health Partners.” (Doc. 156-2 at 3.)

Despite Plaintiff’s awareness of Medical Defendants’ use of the

testimony and pharmacy records, Plaintiff did not supplement his

disclosures or discovery to include Dr. Teal as a witness. (Med.

Defs.’ Reply in Supp. of Mot. to Strike (Doc. 156) at 3.)

    As the court found in Syngenta, Medical Defendants were

“entitled to rely on [the plaintiff]’s disclosures as to who its

witnesses were likely to be.” 2017 WL 3309699, at *4. Indeed, in

Hoyle v. Freightliner, LLC, the Fourth Circuit upheld a district

court’s decision to exclude a newly disclosed witness even where

there were references to the witness in deposition testimony and

discovery responses, because the new witness had not been

identified in response to discovery requests that expressly

sought identification of potential witnesses. 650 F.3d 321, 329-

30 (4th Cir. 2011). Here, as in Hoyle, Plaintiff failed to

identify Dr. Teal as a potential witness, despite knowing far

before the close of discovery that Plaintiff might seek to



                                 - 20 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 20 of 75
introduce Dr. Teal’s testimony to rebut Medical Defendants’

argument. For these reasons, Plaintiff’s explanation for why it

failed to disclose Dr. Teal’s testimony is unpersuasive, and

this court finds that Plaintiff’s failure is not substantially

justified under Rule 37(c)(1).

          2.    Plaintiff’s failure to disclose is not harmless

    This court further finds that Plaintiff’s failure to

disclose is not harmless. Under the first factor identified in

Southern States, 318 F.3d at 597, Dr. Teal’s affidavit is a

surprise to Medical Defendants, as Plaintiff did not identify

Dr. Teal in his Rule 26 disclosures or in response to Medical

Defendants’ interrogatory in which they requested Plaintiff

identify his witnesses. (Med. Defs.’ Reply in Supp. of Mot. to

Strike (Doc. 156) at 2.)

    Courts have discretion under Rule 37(c) to determine

appropriate sanctions, including excluding the evidence,

“payment of the reasonable expenses . . . caused by the

failure,” “inform[ing] the jury of the party’s failure,” or

“impos[ing] other appropriate sanctions . . . .” Fed. R. Civ. P.

37(c)(1)(A)-(C). Here, to cure the surprise to Medical

Defendants, this court considered requiring Plaintiff to produce

Dr. Teal for deposition at a place selected by Medical

Defendants and at Plaintiff’s expense, reopening discovery,



                                 - 21 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 21 of 75
informing the jury at any trial of Plaintiff’s failure to timely

disclose Dr. Teal as a witness, or a combination of these

sanctions. Yet, each of these alternative sanctions would have

serious negative consequences.

    First, as the court found in Syngenta, 2017 WL 3309699, at

*5, and as Medical Defendants argue, (Med. Defs.’ Reply in Supp.

of Mot.to Strike (Doc. 156) at 2), affidavits are of limited

value and do not allow the parties to evaluate a witness’s

demeanor, which is an important aspect of credibility, or to

identify weaknesses or gaps in the affidavit. Second, this

matter has already been delayed several times due to extensions

requested by the parties. Reopening discovery would further

delay resolution of this matter. Third, notwithstanding this

court’s decision to grant Medical Defendants’ motion for summary

judgment in part, see discussion infra Section III.B., if the

remaining claims were to go to trial, “an instruction to the

jury is likely to interject additional confusing issues related

to discovery into the trial.” Syngenta Crop Protection, 2017 WL

3309699 at *5. None of these alternatives would address the harm

to Medical Defendants arising from its reliance on Plaintiff’s

pretrial disclosures in formulating its trial and discovery

strategy.




                                 - 22 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 22 of 75
    For the reasons stated therein, this court finds that

Dr. Teal’s affidavit is neither harmless nor substantially

justified under Rule 37(c) or the factors indicated by the

Fourth Circuit in Southern States. Accordingly, this court will

grant Medical Defendants’ motion to strike.

    B.    Medical Defendants’ Motion for Summary Judgment

    Having considered Medical Defendants’ motion to strike,

this court will now consider Medical Defendants’ motion for

summary judgment.

          1.    Plaintiff’s State Law Claims

                a.    Medical Malpractice

    Medical Defendants first move for summary judgment as to

Plaintiff’s Medical Malpractice claim. (Med. Defs.’ Br. (Doc.

124) at 12-19; see also Pl.’s Second Am. Compl. (Doc. 57)

¶¶ 213-20.)

    Under North Carolina law, a plaintiff must show: “(1) the

applicable standard of care; (2) a breach of such standard of

care by the defendant; (3) the injuries suffered by the

plaintiff were proximately caused by such breach; and (4) the

damages resulting to the plaintiff.” Weatherford v. Glassman,

129 N.C. App. 618, 621, 500 S.E.2d 466, 468 (1998). Medical

Defendants argue that Plaintiff has failed to establish the




                                 - 23 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 23 of 75
necessary elements for medical malpractice against any of the

Medical Defendants. (Med. Defs.’ Br. (Doc. 124) at 12.)

                      i.   Duty of Care Owed to Plaintiff

    Plaintiff argues that Medical Defendants owed two duties of

care to Plaintiff: (1) a duty to “act in accordance with the

customary practice of other similarly situated health care

professionals,” under N.C. Gen. Stat. § 90-21.12(a); and (2) the

“standard of care specific to medical care for inmates,” under

N.C. Gen. Stat. § 153A-225(a). (Pl.’s Resp. (Doc. 137) at 11.)

Plaintiff argues that medical experts opined that Medical

Defendants breached both duties. (Id. at 11-12).

    This court finds that, contrary to Plaintiff’s assertions,

Medical Defendants did not owe a statutory duty to Plaintiff

pursuant to N.C. Gen. Stat. § 153A-225(a). Under the statute,

“[e]ach unit that operates a local confinement facility shall

develop a plan for providing medical care for prisoners in the

facility.” N.C. Gen. Stat. § 153A-225(a) (emphasis added). North

Carolina courts have found that the statute creates a

nondelegable duty on sheriffs operating county jails to provide

medical services to jail inmates. See, e.g., State v. Wilson,

183 N.C. App. 100, 104, 643 S.E.2d 620, 623 (2007) (emphasis

added). This court does not find precedent in North Carolina

law, nor does Plaintiff identify such precedent, for the



                                 - 24 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 24 of 75
proposition that an agent of the State can be held liable for

the State’s nondelegable duty. Moreover, this court does not

find that Medical Defendants, as agents of the State, can be

held liable for any possible breach of N.C. Gen. Stat. § 153A-

225(a) in this action against Medical Defendants.

    Accordingly, this court will consider only whether the

evidence presented creates a genuine dispute of material fact as

to whether Medical Defendants committed medical malpractice in

violation of their statutory duty under N.C. Gen. Stat. § 90-

21.12(a).

                      ii.   Breach of the Standard of Care

    Medical Defendants argue that the expert testimony does not

establish that Medical Defendants breached the accepted standard

of medical care owed to Plaintiff. (Med. Defs.’ Br. (Doc. 124)

at 12-15.)

    Under N.C. Gen. Stat. § 90-21.12(a), a defendant health

care provider shall not be found to have breached the standard

of care unless “the action or inaction of such health care

provider was not in accordance with the standards of practice

among similar health care providers situated in the same or

similar communities under the same or similar circumstances

. . . .” N.C. Gen. Stat. § 90-21.12(a). Under North Carolina

law, “[p]laintiffs must establish the relevant standard of care



                                 - 25 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 25 of 75
through expert testimony.” Hawkins v. SSC Hendersonville

Operating Co., 202 N.C. App. 707, 710, 690 S.E.2d 35, 38 (2010),

writ denied, review denied, 365 N.C. 87, 706 S.E.2d 248 (2011)

(internal quotations omitted).

    Ordinarily, an expert who testifies as to the applicable

standard of care under N.C. Gen. Stat. § 90-21.12 must qualify

as an expert under North Carolina Rule of Evidence 702. See Wood

v. United States, 209 F. Supp. 3d 835, 842 (M.D.N.C. 2016)

(noting that claims raising a North Carolina medical malpractice

claim must comply with North Carolina Rule of Civil Procedure

9(j), which in turn requires an expert to qualify under Rule

702). Compliance with the expert witness requirement “is a

substantive element of a medical malpractice claim” under North

Carolina law. Lauer v. United States, Civil No. 1:12cv41, 2013

WL 566124, at *3 (W.D.N.C. Feb. 13, 2013) (citing Camalier v.

Jeffries, 340 N.C. 699, 460 S.E.2d 133 (1995)). Because this

court must consider state substantive law when considering state

law claims, Kerr, 824 F.3d at 74, this court must determine

whether the witness testimony complies with North Carolina Rule

of Evidence 702. See, e.g., Huntley v. Crisco, No. 1:18-CV-744,

2020 WL 4926636, at *3-4 (M.D.N.C. Aug. 21, 2020) (analyzing

whether the expert witness’s testimony was compliant with North




                                 - 26 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 26 of 75
Carolina Rule of Evidence 702); Wood, 209 F. Supp. 3d at 842

(same).

    Rule 702(d) states that a physician “who by reason of

active clinical practice . . . has knowledge of the applicable

standard of care for nurses . . . or other medical support staff

may give expert testimony in a medical malpractice action with

respect to the standard of care of which he is knowledgeable.”

N.C. Gen. Stat. § 8C-1, Rule 702(d). “Although it is not

necessary for the witness . . . to have actually practiced in

the same community as the defendant, the witness must

demonstrate that he is familiar with the standard of care in the

community where the injury occurred, or the standard of care in

similar communities.” Billings v. Rosenstein, 174 N.C. App. 191,

194, 619 S.E.2d 922, 924 (2005) (internal citations omitted).

    The North Carolina Court of Appeals8 has clarified that “the

plain language” of N.C. Gen. Stat. § 90-21.12 indicates that the




    8  This court must apply the jurisprudence of North
Carolina’s highest court. See Private Mortg. Inv. Servs., Inc.
v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir.
2002). Although courts “defer to a decision of the state’s
intermediate appellate court to a lesser degree than [they] do
to a decision of the state’s highest court,” courts still “do
defer” and “a federal court must present persuasive data when it
chooses to ignore a decision of a state intermediate appellate
court that is directly on point.” Assicurazioni Generali, S.p.A.
v. Neil, 160 F.3d 997, 1002 (4th Cir. 1998) (internal citations
and quotations omitted).


                                 - 27 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 27 of 75
“similar community” standard is not a statewide standard, Henry

v. Se. OB-GYN Assocs., P.A., 145 N.C. App. 208, 212, 550 S.E.2d

245, 248 (2001), and that “the concept of an applicable standard

of care encompasses more than mere physician skill and training;

rather, it also involves the physical and financial environment

of a particular medical community,” id. at 211, 550 S.E.2d at

247.

       For example, in Henry, the court found that the expert’s

testimony did not establish that there was a breach of the

standard of care because “the record indicate[d] [the medical

expert] failed to testify in any instance that he was familiar

with the standard of care in Wilmington or similar communities,”

and that “there [was] no evidence in the record that the

standard of care practiced in Wilmington is the same standard

that prevails in Durham or Chapel Hill, or that these

communities are the ‘same or similar.’” Id. at 210, 550 S.E.2d

at 246-47. Similarly, in Smith v. Whitmer, the court held that

an expert did not testify as to a breach of the standard of care

because although the doctor “stated that he was familiar with a

uniform or national standard of care, there was no evidence that

a national standard of care is the same standard of care

practiced in defendants’ community.” 159 N.C. App. 192, 197, 582

S.E.2d 669, 673 (2003).



                                 - 28 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 28 of 75
    There is no particular method by which a medical expert

must become familiar with a given community. Grantham ex rel.

Tr. Co. of Sterne, Agee & Leach, Inc. v. Crawford, 204 N.C. App.

115, 119, 693 S.E.2d 245, 248 (2010). Book and internet research

“may be [] perfectly acceptable,” id., 693 S.E.2d at 249, so

long as the expert “demonstrate[s] specific familiarity with and

expresse[s] unequivocal opinions regarding the standard of

care,” Crocker v. Roethling, 363 N.C. 140, 146, 675 S.E.2d 625,

630 (2009). An expert is not required “to have actually

practiced in the community in which the alleged malpractice

occurred, or even to have practiced in a similar community.” Id.

at 151, 675 S.E.2d at 633; see also Huntley, 2020 WL 4926636, at

*4 (finding that the expert witness had “extensive experience

working in correctional medicine,” and that “[w]hile his

experience has principally been in larger correctional

facilities, it is in the same field of correctional medicine as

is at issue here”).

    During discovery, Plaintiff presented four experts to

present expert testimony regarding whether each of the Medical

Defendants breached the applicable standard of care: Tammy

Banas, Virginia Yoder, Raymond Mooney, and Damien Laber. Tammy

Jo Banas is a Registered Nurse in North Carolina who holds a

Bachelor of Science in Nursing. (Dep. of Tammy Jo Banas (“Banas



                                 - 29 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 29 of 75
Dep.”) (Doc. 171) at 32, 46-48.) Virginia Glover Yoder is a

Doctor of Pharmacy who works in a Pharmacy Care Clinic in North

Carolina where she manages patients’ Coumadin treatment. (Yoder

Dep. Part I (Doc. 172) at 5, 53.) Raymond P. Mooney is a

Physician’s Assistant. (Dep. of Raymond P. Mooney (“Mooney Dep.

Part I”) (Doc. 173) at 8.) Damien Laber is a Medical Doctor who

works at the Moffitt Cancer Center in Tampa, Florida, who

specializes in hematology and oncology. (Laber Dep. (Doc. 174)

at 22, 24-25.)

    Plaintiff argues that these experts “opined as to multiple

breaches of the standard of care by the Medical Defendants,”

including “failure to timely administer anticoagulant testing

and medication, failure to communicate Plaintiff’s medical needs

to a physician/physician assistant, mis-documenting of INR

testing levels, the failure to order/administer anticoagulant

bridge therapy, failure to ensure continuity of care for the

chronic condition, and the failure to conduct proper discharge

planning.” (Pl.’s Resp. (Doc. 137) at 11-12.) Medical Defendants

argue that the experts’ testimony does not create a genuine

issue of material as to whether Medical Defendants’ conduct

breached the applicable standard of care. (Med. Defs.’ Br. (Doc.

124) at 12-15.) This court addresses the expert testimony

regarding each of the Medical Defendant’s conduct, in turn.



                                 - 30 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 30 of 75
                           (a)   Defendant Hunt

    This court finds that Plaintiff has not presented evidence

through expert testimony that Defendant Hunt breached the

standard of care. Ms. Banas, when asked as to whether she had an

opinion as to whether Defendant Hunt breached the standard of

care, answered, “No.” (Banas Dep. (Doc. 171) at 110.) Although

Ms. Banas expressed, referring to Defendant Hunt’s conduct, that

“it’s unfortunate for the patient” that someone could be “in a

jail on a Friday and not have a nurse available until a Monday,”

Ms. Banas ultimately agreed with counsel that Defendant Hunt

“handled that the way it should be handled.” (Id.)

    Dr. Yoder and Dr. Laber declined to provide an opinion as

to whether Defendant Hunt breached the standard of care for

nurses. (Yoder Dep. Part II (Doc. 172-1) at 94; Laber Dep. (Doc.

174) at 108.) Similarly, Mr. Mooney stated that he would opine

only as to whether Defendant Maldonado breached the standard of

care. (Mooney Dep. Part II (Doc. 173-1) at 50.)

    Because “[o]ne of the essential elements of a claim for

medical negligence is that the defendant breached the applicable

standard of medical care owed to the plaintiff,” Hawkins, 202

N.C. App. at 710, 690 S.E.2d at 38 (internal citation omitted),

and none of the experts opined that Defendant Hunt breached the

duty of care, this court finds that a reasonable jury could not



                                 - 31 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 31 of 75
return a verdict in favor of Plaintiff on the evidence

presented. See McLean, 332 F.3d at 719. Accordingly, this court

will grant Medical Defendant’s motion for summary judgment

regarding Plaintiff’s medical malpractice claim against

Defendant Hunt.

                           (b)   Defendant Junkins

    This court finds that Plaintiff has not presented evidence

through expert testimony that Defendant Junkins breached the

standard of care owed to Plaintiff. Dr. Laber did not offer an

opinion as to whether Defendant Junkins breached the standard of

care, stating, “I don’t know his role.” (Laber Dep. (Doc. 174)

at 108.) Similarly, when asked whether Defendant Junkins

breached the standard of care, Mr. Mooney stated, “I don’t even

know who he is.” (Mooney Dep. Part II (Doc. 173-1) at 51.)

Neither Ms. Banas nor Dr. Yoder were asked directly about

whether they had an opinion about Defendant Junkins’ conduct.

(See Banas Dep. (Doc. 171); Yoder Dep. Part I (Doc. 172); Yoder

Dep. Part II (Doc. 172-1).)

    Accordingly, this court finds that a reasonable jury could

not return a verdict in favor of Plaintiff on the evidence

presented, see McLean, 332 F.3d at 719, and will grant Medical

Defendant’s motion for summary judgment with regard to

Plaintiff’s medical malpractice claim against Defendant Junkins.



                                 - 32 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 32 of 75
                           (c)   Defendant SHP

    This court also finds that Plaintiff has not presented

evidence through expert testimony that Defendant SHP violated a

standard of care owed to Plaintiff. Ms. Banas indicated in her

deposition that her “complaints” were only against Defendants

Jackson and Hunt, and not against SHP. (Banas Dep. (Doc. 171) at

142.) When asked whether she was qualified or intended to give

an opinion as to whether the SHP protocols used at the Davie and

Stokes County jails met the standard of care, Dr. Yoder declined

to state an opinion. (Yoder Dep. Part II (Doc. 172-1) at 96.)

Similarly, Dr. Laber declined to state an opinion as to whether

the process or procedure that was in place at Stokes and Davie

County jails were adequate to obtain and dispense medications to

inmates. (Laber Dep. (Doc. 174) at 114-15.) Finally, Mr. Mooney

stated that he would offer an opinion only as to whether

Defendant Maldonado breached the standard of care. (Mooney Dep.

Part II (Doc. 173-1) at 51.)

    Accordingly, this court finds that a reasonable jury could

not return a verdict in favor of Plaintiff on the evidence

presented, see McLean, 332 F.3d at 719, and will grant Medical

Defendant’s motion for summary judgment with regard to

Plaintiff’s medical malpractice claim against Defendant SHP.




                                 - 33 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 33 of 75
                           (d)   Defendant Jackson

    This court further finds that Plaintiff has not presented

evidence through expert testimony that Defendant Jackson

violated a standard of care owed to Plaintiff

    Neither PA Mooney, (Mooney Dep. Part II (Doc. 173-1) at

51), Dr. Laber, (Laber Dep. (Doc. 174) at 108), nor Dr. Yoder,

(Yoder Dep. Part II (Doc. 172-1) at 96), offered an opinion

about Defendant Jackson’s conduct. Only Ms. Banas opined whether

Defendant Jackson breached the standard of care owed to

Plaintiff, stating that,

    the standard of care would be to be able to
    communicate and give [Plaintiff] the proper care based
    on the medications and the needs that he had as a
    patient. Because of his heart valve, he needed certain
    medications and labs done that were not done. And
    that’s just the standard of care for his diagnosis.
    Those are basic things that needed to be done.

          . . . .

         They didn’t do it. They didn’t do what was the
    basic standard of care for him. They knew that he had
    a mechanical valve, and the basic things that they
    should have done, they did not.

(Banas Dep. (Doc. 171) at 61.) Ms. Banas opined specifically

that, based on her review of the medical records, Defendant

Jackson was aware when Plaintiff arrived that Plaintiff had an

MHV, that it is a “known fact” that individuals with an MHV must

maintain a therapeutic INR level and that “there was no urgency”

to obtain the medications necessary to maintain a therapeutic


                                 - 34 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 34 of 75
INR level. (Id. at 82-83.) When asked to “identify . . . every

way in which Nurse Jackson acted or failed to act that breached

the standard of care,” (id. at 104), Ms. Banas replied that,

first, “[Defendant Jackson] did not start the medication on the

evening of [November] 8th, and she had plenty of time to do

that,” (id.), and second, Defendant Jackson documented

Plaintiff’s INR levels as 1.7, when they were 1.07. (Id.)

Ms. Banas stated that “whatever their agency is, however they

get their medications, I feel like they did not communicate the

needs to the doctor efficiently . . . .” (Id. at 83.)

    Medical Defendants characterize Ms. Banas’ testimony as

“criticism” that does not rise to the level of a breach of the

standard of care. (Med. Defs.’ Br. (Doc. 124) at 13.) First,

Medical Defendants argue that Ms. Banas “has never worked in a

jail or a prison,” (id.), and that Defendant Jackson “follows

orders received from the physician assistant” because, as a

nurse, she “does not have authority to diagnose patients or

prescribe medication.” (Id.) Medical Defendants also argue that,

rather than acting inefficiently or slowly, when Defendant

Jackson learned Plaintiff had not been released from the jail,

“she sought [Plaintiff] out,” and “had him sign the release

form,” “then contacted the providers, contacted PA Maldonado,

received an order, called the order into the pharmacy, obtained



                                 - 35 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 35 of 75
Coumadin the next day and had it dispensed to the Plaintiff the

day it arrived.” (Id. at 14.) Medical Defendants argue that this

conduct is “sufficient and is certainly not a breach of the

standard of care.” Second, Medical Defendants argue that

although Defendant Jackson incorrectly documented Plaintiff’s

INR levels, “[b]oth PA Maldonado and nurse Hunt testified that

the typo on the form had no effect on Plaintiff’s treatment.”

(Id.)

     In response, Plaintiff argues that Ms. Banas’ testimony

establishes that Defendant Jackson breached the standard of care

by failing to identify and communicate Plaintiff’s medical needs

to a physician in a timely manner and by mis-documenting

Plaintiff’s INR testing levels. (See Pl.’s Resp. (Doc. 137) at

11-12.)

     This court finds that Plaintiff has not presented expert

testimony from which a reasonable jury could conclude that

Defendant Jackson breached a standard of care because

Ms. Banas’s testimony does not “demonstrate[] specific

familiarity with and express[] unequivocal opinions regarding

the standard of care” at Davie County jail. Crocker, 363 N.C. at

146, 675 S.E.2d at 630.

     First, this court finds that Ms. Banas’ personal experience

cannot form the basis of her expertise, as Ms. Banas testified



                                 - 36 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 36 of 75
that she has never worked in a jail, (Banas Dep. (Doc. 171) at

62), had education or experience with correctional nursing,

(id.), or even been inside a jail, (id. at 70).

       Second, this court finds that Ms. Banas did not indicate in

her deposition testimony how she became familiar with the

standard of care for correctional nursing. Although she

indicates that she reviewed Plaintiff’s medical records from his

incarceration at the jails and from Wake Forest Baptist Medical

Center, (id. at 32-33), Ms. Banas confirmed that she had not

reviewed or was aware of “any standards, either by the state or

national organizations, regarding correctional nursing,” (id. at

80).

       Third, this court finds that Ms. Banas was unfamiliar with

basic aspects of jail operations, as well as the “physical and

financial environment” of correctional medicine for pre-trial

detainees in rural North Carolina jails. See Henry, 145 N.C.

App. at 211, 550 S.E.2d at 247. Banas stated that she did not

know if there was a difference between a jail and a prison. (Id.

at 69.) Ms. Banas opined that she was unaware as to how Davie

County jail and correctional facilities in North Carolina

obtained their medication:

       Q.   All right. You don’t know how the medication is
       handled at the jail, though, do you?

       A.   No, I do not.


                                 - 37 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 37 of 75
    Q.   Okay. So you don’t know what is typically
    expected in a correctional facility in the state of
    North Carolina in regards to obtaining meds, do you?

    A.    No sir.

(Id. at 74.) Moreover, in an exchange with counsel about whether

“a jail has the same resources and nursing staff available to

it” as a hospital, (id. at 70), Ms. Banas’ stated that, based on

her time working at larger hospitals, “[t]here’s probably an on-

call physician. There’s probably an on-call nurse for the LPN.

There would have to be those set up or your jail wouldn’t be

functioning,” (id. at 71 (emphasis added)).

    This court finds that Plaintiff has not provided evidence

that Ms. Banas is sufficiently familiar with the standard of

care in correctional nursing for pre-trial detainees in North

Carolina jails such that she could testify to any possible

breach by Defendant Jackson, in accordance with North Carolina

Rule of Evidence 702 and N.C. Gen. Stat. § 90-21.12. See, e.g.,

Hawkins, 202 N.C. App. at 714-15, 690 S.E.2d at 40 (“But the

witnesses did not testify to any familiarity with the Brian

Center or the community in which it is located. They did not

testify regarding whether its standards of practice were in fact

the same or different from the national standard. In short, they

did not demonstrate any level of familiarity with defendant’s

community or a similar community . . . .”).


                                 - 38 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 38 of 75
    Accordingly, this court finds that a reasonable jury could

not return a verdict for Plaintiff on his medical malpractice

claim against Defendant Jackson, and this court will grant

Medical Defendants’ motion for summary judgment with regard to

Plaintiff’s medical malpractice claim against Defendant Jackson.

                           (e)   Defendant Maldonado

    Plaintiff alleges that Defendant Maldonado breached the

standard of care by failing to order anticoagulant bridge

therapy, failing to ensure continuity of care for Plaintiff’s

chronic condition, and failing to conduct proper discharge

planning. (Pl.’s Resp. (Doc. 137) at 12.) Medical Defendants

argue that the expert testimony demonstrates that “the decision

whether to bridge Plaintiff was a judgment call with providers

having different opinions,” and Defendant Maldonado’s decision

not to administer bridge therapy was an exercise of professional

judgment that did not breach the standard of care. (Med. Defs.’

Br. (Doc. 124) at 15.) Defendants argue that “[c]ourts are

required only to make certain that professional judgment was in

fact exercised,” and “[i]t is not appropriate for the courts to

specify which of several professionally acceptable choices

should have been made.” (Id. (quoting Boryla-Lett v. Psychiatric

Sols. of N. Carolina, Inc., 200 N.C. App. 529, 536, 685 S.E.2d

14, 20 (2009)).)



                                 - 39 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 39 of 75
    During discovery, Ms. Banas and Dr. Laber did not express

an opinion as to whether Defendant Maldonado breached the

applicable standard of care. (Banas Dep. (Doc. 171) at 75; Laber

Dep. (Doc. 174) at 111.) Dr. Yoder testified that it was not a

breach of the standard of care for a physician to not provide

Plaintiff with anticoagulant bridge therapy, as he was a

“medium-risk patient” in a “gray area.” (Yoder Dep. Part II

(Doc. 172-1) at 29.) Mr. Mooney testified that he believed that

there was a breach of the standard of care because Plaintiff did

not receive anticoagulant bridge therapy. (See Mooney Dep. Part

I (Doc. 173) at 88; Mooney Dep. Part II (Doc. 173-1) at 23.)

    Contrary to Medical Defendants’ assertions, this court

finds Medical Defendants’ citation of Boryla-Lett to be

inapposite, as that case concerned professional judgment within

the context of liability from immunity under N.C. Gen. Stat.

§ 122C-210.1, see Boryla-Lett, 200 N.C. App. at 451, 685 S.E.2d

at 23, a statute which expressly applies to the provision of

healthcare for individuals who are mentally ill, a substance

abuser, or who are dangerous to themselves or others, see N.C.

Gen. Stat. § 122C-210.1 et seq.

    Instead, this court finds that competing testimony of

Dr. Yoder and Mr. Mooney regarding whether Defendant Maldonado

breached a standard of care have created a genuine issue of



                                 - 40 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 40 of 75
material fact from which a reasonable jury could return a

verdict for Plaintiff on the evidence presented under the first

element of a medical malpractice claim.9 See McLean, 332 F.3d at

718-19. Accordingly, this court finds that Plaintiff has carried

his burden with regard to the element of breach of the

applicable standard of care.

                      iii. Proximate Cause

     Having found that Plaintiff created a genuine dispute of

material fact as to whether Defendant Maldonado breached the

standard of care owed to Plaintiff, this court will consider

Medical Defendant’s arguments regarding proximate causation.

                           (a)   North Carolina Law

     North Carolina courts define proximate cause as (1) “a

cause which in natural and continuous sequence, unbroken by any

new and independent cause, produced the plaintiff’s injuries,”

and (2) “one from which a person of ordinary prudence could have

reasonably foreseen that such a result, or consequences of a




     9 Medical Defendants do not argue that the treatment
required to meet the standard of care for a patient in the jail
differed from that due to a patient in a different community or
setting. (See Med. Defs.’ Br. (Doc. 124) at 12-15). Accordingly,
this court need not find that Defendant Maldonado breached a
specialized standard of care specific to pre-trial detainees.
See Kovari v. Brevard Extraditions, LLC, 461 F. Supp. 3d 353,
374-75 (W.D. Va. 2020) (finding that the expert witness’s
testimony on standards of care in prison-transport industry was
relevant to help jury understand a specialized industry).

                                 - 41 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 41 of 75
generally injurious nature, was probable under all the facts as

they existed.” Hawkins, 240 N.C. App. at 341-42, 770 S.E.2d at

162-63. “Only when the facts are all admitted and only one

inference may be drawn from them will the court declare whether

an act was the proximate cause of an injury or not.” Adams v.

Mills, 312 N.C. 181, 193, 322 S.E.2d 164, 172 (1984).

    “[E]xpert opinion testimony is required to establish

proximate causation of the injury in medical malpractice

actions,” Cousart v. Charlotte-Mecklenburg Hosp. Auth., 209 N.C.

App. 299, 303, 704 S.E.2d 540, 543 (2011), because “the exact

nature and probable genesis of a particular type of injury

involves complicated medical questions far removed from the

ordinary experience and knowledge of laymen.” Azar v.

Presbyterian Hosp., 191 N.C. App. 367, 372, 663 S.E.2d 450, 453

(2008) (internal quotations omitted); see also Seraj v.

Duberman, 248 N.C. App. 589, 599, 789 S.E.2d 551, 558 (2016)

(“The plaintiff must present at least some evidence of a causal

connection between the defendant’s failure to intervene and the

plaintiff’s inability to achieve a better ultimate medical

outcome.” (internal quotations omitted)).

    Federal courts recognize that expert testimony is necessary

to establish the element of proximate cause under North Carolina

law. See, e.g., Taylor v. Shreeji Swami, Inc., 820 F. App’x 174,



                                 - 42 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 42 of 75
178 (4th Cir. 2020) (holding that, under North Carolina law,

expert testimony is necessary to establish causation “when a

plaintiff’s alleged injury involves a complex medical question

or manifests in a manner that is not obvious or otherwise

apparent to persons without medical expertise”); Warden v.

United States, 861 F. Supp. 400, 402-03 (E.D.N.C. 1993) (holding

that, under North Carolina law, a “plaintiff must present expert

testimony” to prove all elements of a medical malpractice claim,

including causation). However, “whether there is sufficient

evidence to create a jury issue” regarding proximate cause, “as

defined by state law, is controlled by federal rules.”

Fitzgerald v. Manning, 679 F.2d 341, 346 (4th Cir. 1982); see

also Riggins v. SSC Yanceyville Operating Co., 800 F. App’x 151,

155 (4th Cir. 2020) (“[W]hether there is sufficient evidence to

create a jury issue regarding the element of causation is

controlled by federal rules.” (internal quotations omitted)).

    “Under binding Fourth Circuit precedent, for the question

of causation to reach the jury in a medical malpractice case, a

medical expert’s causation opinion must ‘rise[] to the level of

a “reasonable degree of medical certainty” that it was more

likely that the defendant’s negligence was the cause than any




                                 - 43 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 43 of 75
other cause.’”10 Riggins, 800 F. App’x at 155 (quoting

Fitzgerald, 679 F.2d at 346). Fourth Circuit cases establish

“two distinct requirements for a medical expert’s causation

testimony to reach a jury: (1) the likelihood that defendant’s

conduct caused plaintiff’s injury (which must be more probable

than not), and (2) whether the expert expressed this ‘more

likely than not’ opinion to a reasonable degree of medical

certainty.” Id. at 156-57.

     Courts look to the “entire substantive evidence of

causation” to determine the sufficiency of the expert’s

causation opinion. See Fitzgerald, 679 F.2d at 354-56 (finding

that, where the expert explicitly and repeatedly refused to

state that he held his causation opinion to a reasonable degree

of medical certainty, a directed verdict for the defendant was

appropriate). “[M]edical opinion that is inconsistent with the

entirety of an expert’s testimony is not sufficient to raise a

jury question.” Owens By Owens v. Bourns, Inc., 766 F.2d 145,

150 (4th Cir. 1985).




     10The admissibility of expert testimony Federal Rule of
Evidence 702 is a separate question, which this court need not
decide at this time. See In re Lipitor (Atorvastatin Calcium)
Mktg., Sales Practices & Prods. Liab. Litig. (No II) MDL 2502,
892 F.3d 624, 646 (4th Cir. 2018).

                                 - 44 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 44 of 75
                           (b)   Parties’ Arguments

    Medical Defendants first argue that there is no genuine

issue of material fact because “no expert opined that missing a

few doses of Coumadin would be the proximate cause of the

patient later having a blood clot.” (Med. Defs.’ Br. (Doc. 124)

at 15.) Citing Dr. Laber’s testimony, Medical Defendants argue

that “the increase in risk for a blood clot from a sub-

therapeutic INR cannot be quantified,” and that “Plaintiff

cannot establish when the blood clot formed.” (Id.) Medical

Defendants argue that “[s]imply increasing the risk of something

by an uncertain mathematical percentage does not establish

proximate cause” under North Carolina law. (Id. at 17.)

    Second, Medical Defendants argue that Plaintiff’s “failure

to obtain INRs, seek out a physician, or maintain a reliable

prescription both before and after incarceration, creates a new

and independent cause which negates any alleged action or

inaction at the jail,” that may have led to his first blood clot

in November 2012. (Id.) Medical Defendants also argue that

Plaintiff “created a new and independent cause in time between

his first blood clot in November [] 2012 and his clot in January

2013” because he had several sub-therapeutic INRs in December

and January which were unrelated to his incarceration in

November 2012. (Id.)



                                 - 45 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 45 of 75
    Citing the testimony of Dr. Laber and Dr. Yoder, Plaintiff

argues that “[m]ultiple experts have testified that [Defendant

Maldonado’s] negligent actions were the proximate cause of

Plaintiff’s injuries,” (Pl.’s Resp. (Doc. 137) at 12), and thus,

they have met their burden in creating a genuine issue of

material fact, (id. at 13).

                           (c)   Dr. Yoder’s Testimony does not
                                 Forecast Proximate Causation

    Contrary to Plaintiff’s assertions, this court finds that

Dr. Yoder’s testimony that the “missed doses in the jail were

the proximate cause” of Plaintiff’s blood clots, (Yoder Dep.

Part II (Doc. 172-1) at 62-63), does not forecast proximate

cause as she did not testify with a reasonable degree of medical

certainty.

    First, this court finds that Dr. Yoder’s testimony reflects

impermissible speculation that Plaintiff had been properly

anticoagulated prior to entering the jail. An opinion is not

held to the requisite degree of medical certainty where it is

grounded in “speculation or conjecture.” Young v. United States,

667 F. Supp. 2d 554, 562 (D. Md. 2009) (citing Crinkley v.

Holiday Inns, Inc., 844 F.2d 156, 165 (4th Cir. 1988)); see also

Fitzgerald, 679 F.2d at 356 (rejecting expert opinion evidence

as insufficient where experts could not say with certainty that

the negligence was a likely cause of the injury). Dr. Yoder


                                 - 46 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 46 of 75
stated that her opinion assumed that Plaintiff had been properly

anticoagulated prior to entering the jail, (Yoder Dep. Part II

(Doc. 172-1) at 66), and that Plaintiff had taken his prescribed

medication “on all the other days in November that he’s not

incarcerated,” (id.), although she had “no evidence to back up

that assumption.” (Id.)

    This court finds that the evidence on the record does not

support Dr. Yoder’s assumption. Although Plaintiff argues in his

brief that he “performed free tree services for a physician in

the area, and, in exchange, the doctor wrote him Coumadin

prescriptions and checked his INR levels,” (Pl.’s Resp. (Doc.

137) at 3-4), Plaintiff cites only his only deposition for this

proposition, (id. at 3-4 (citing Pl.’s Resp., Ex. 6 (Doc. 137-6)

at 8-10, 15)), in which Plaintiff stated generally that “Dr. O

checked [his] blood a bunch over that period of time” and “wrote

. . . out prescriptions,” (Doc. 137-6 at 15). Plaintiff has not

provided records indicating what his INR levels were prior to

his incarceration or records of the prescriptions that this

physician wrote for him. Even taking Plaintiff’s testimony in

the light most favorable to Plaintiff, this court does not find

that this testimony establishes that Plaintiff’s INR levels were

at a therapeutic level prior to his incarceration, the dosage of

Coumadin he was taking, or whether he took the medication in a



                                 - 47 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 47 of 75
manner which would have caused his INR to be at a therapeutic

level.

    Moreover, in contrast to Plaintiff’s testimony that his

neighbor wrote him prescriptions for Coumadin, the only pharmacy

prescriptions on the record are those written by Dr. Yoder,

(Doc. 124-12 at 2-3), which Plaintiff used to obtain thirty 5 mg

pills and thirty 1 mg pills on June 25, July 24, and August 23.

(Doc. 124-12 at 2-3.) On October 22, 2012, Plaintiff sought a

refill of his 5 mg prescription, but it was denied because he

was no longer a patient of the Coumadin Clinic where Dr. Yoder

was a practitioner. (See Doc. 124-13 at 3.) On October 19, 2012,

Plaintiff obtained thirty 1 mg pills of Coumadin from the

pharmacy. (Doc. 124-12 at 4.) Taking the facts in the light most

favorable to Plaintiff, this court finds that the thirty 1 mg

pills would not have been enough to maintain Plaintiff’s

established daily dose of 6 or 7 mg. For these reasons, this

court does not find that the evidence supports Dr. Yoder’s

assumptions that Plaintiff had taken his medication at a dosage

that would maintain a therapeutic INR level.

    Second, this court finds that Dr. Yoder was aware that

Plaintiff’s compliance prior to entering the jail would affect

his risk for clotting, but Dr. Yoder could not assess the extent

to which changing her underlying assumption about Plaintiff’s



                                 - 48 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 48 of 75
compliance would change her assessment as to whether Plaintiff

was liable for his injury:

         THE WITNESS: I don’t – I don’t think that there’s
    a 50/50 split in blame just based on the number of
    days in a month. That’s the problem with
    anticoagulation, is that one day, one week –- I mean,
    it’s all about trends, and unfortunately, I don’t –-
    like you said, we don’t have all of the data in –-

    BY MR. LONG:

         Q.   Well, what percentage would he be at fault
    for –- if you’re saying –-

          A.    I don’t know.

         Q.   -- that the jail not giving him his medicine
    on these five days is the cause of that clot, what
    percentage is he at fault for the cause of that clot
    because of his failures in adhering to - - in being
    compliant?

          . . . .

         THE WITNESS: I -- I don’t know how to assess
    that.

(Yoder Dep. Part II (Doc. 172-1 at 67-68.) When counsel asked

Dr. Yoder to clarify whether the jail was “more than 50 percent

at fault,” given that she could not assess the impact of any

noncompliance by Plaintiff, (id. at 68), Dr. Yoder stated that,

with regard to her medical certainty, it was “the timing that

makes it suspect, because he did miss so many doses, and we do

only have one INR that was not even close to a target. And then

he has an onset of symptoms and this blood clot, like you said,

a week after,” (id. at 69 (emphasis added)).


                                 - 49 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 49 of 75
    This exchange was not the sole instance during her

testimony in which Dr. Yoder indicated that she was considering

the timing of Plaintiff’s injury when forming her opinion and

was disregarding other potential factors. In another exchange,

Dr. Yoder stated, “I would say that the –- the temporal

relationship of the known factors that happened in the preceding

. . . three weeks prior to his hospital presentation are

consistent with not being therapeutically anticoagulated.” (Id.

at 61 (emphasis added).) Later in her deposition, when asked to

explain the basis of belief that improper anticoagulation at the

jail resulted in the blood clot, Dr. Yoder stated,

         Well, he wasn’t therapeutically anticoagulated in
    the jail. We know that. And we know that they didn’t
    do a Lovenox bridge in order to protect him from an
    event happening down the road.
         And the thing is, is that an event doesn’t happen
    after one missed warfarin dose, usually. It’s this
    consistency of inconsistent dosing and the timing of
    the missed doses and the presentation of symptoms and
    the subsequent admission that -– that paints this
    picture that that was the precipitating event.

(Id. at 63 (emphasis added).) At other points during her

deposition, Dr. Yoder described the clot resulting from the

missed doses at the jail as something that “fit,” (id. at 69),

and the missed doses at the jail as “the straw that broke the

camel’s back.” (Id.)

    Dr. Yoder’s testimony can best be characterized by the

maxim post hoc, ergo propter hoc, meaning “after this, therefore


                                 - 50 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 50 of 75
because of this.” This maxim denotes the fallacy of confusing

correlation with causation by drawing a conclusion from a

temporal relationship. See In re Lipitor (Atorvastatin Calcium)

Mktg., Sales Practices & Prods. Liab. Litig., 150 F. Supp. 3d

644, 657 (D.S.C. 2015). The Fourth Circuit advises courts to

proceed cautiously when using temporal relationships as evidence

of causation because “the mere fact that two events correspond

in time does not mean that the two necessarily are related in

any causative fashion.” Westberry v. Gislaved Gummi AB, 178 F.3d

257, 265 (4th Cir. 1999). An expert opinion that relies solely

on temporal connections is not an opinion that is held to a

reasonable degree of medical certainty. See, e.g., Rohrbough v.

Wyeth Lab’ys, Inc., 916 F.2d 970, 974 (4th Cir. 1990) (“[A]ll

Dr. Cox established was that a temporal link existed . . . Dr.

Cox did not testify that the literature supported a causal link

. . . .”).

    This court finds that Dr. Yoder’s opinion was impermissibly

based on speculation and conjecture such that it was not held to

a reasonable degree of medical certainty. For these reasons,

this court finds that Dr. Yoder’s testimony does not forecast

evidence of proximate causation.




                                 - 51 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 51 of 75
                           (d)   Dr. Laber’s Testimony does not
                                 Forecast Proximate Causation

    During his deposition, Dr. Laber opined that “[t]he lack of

anticoagulation for the cardiac valve,” was the cause of

Plaintiff’s blood clots for which Plaintiff was hospitalized in

November/December 2012 and January 2013. (Laber Dep. (Doc. 174)

at 56, 121.) However, as with Dr. Yoder’s testimony, this court

finds that Dr. Laber did not testify with the requisite level of

medical certainty, and thus, his testimony does not forecast

evidence of proximate cause.

    First, this court finds that Dr. Laber’s testimony was the

product of conjecture. Not only did Dr. Laber state that he

could not quantify the increase in risk where a patient misses

three consecutive days of Coumadin, (Laber Dept. (Doc. 174) at

66-67), but Dr. Laber also opined that all patients with an MHV

have at least some risk of a clot, “and that’s why we give them

the anticoagulation, to prevent that.” (Id. at 56.) Dr. Laber

confirmed that he was unable to state to a reasonable degree of

medical certainty when the blood clot that injured Plaintiff

formed. (Id. at 55-56.) When asked how long a patient would need

to be improperly anticoagulated before they would be at risk for

a blood clot, Dr. Laber stated generally that, “[i]t could be

anything. But the longer they remain without their proper

anticoagulation, the higher the risk.” (Id. at 56-57 (emphasis


                                 - 52 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 52 of 75
added).) Dr. Laber did not provide any context to explain what

“higher” risk meant. Accordingly, this court finds Dr. Laber’s

testimony did not indicate “that it was more likely that

[Defendant Maldonado’s conduct] was the cause than any other

cause,” Owens, 766 F.2d at 150 (citing Fitzgerald, 679 F.2d at

350), and thus, if Dr. Laber, as “plaintiff’s medical expert

cannot form an opinion with sufficient certainty so as to make a

medical judgment, there is nothing on the record with which a

jury can make a sufficient certainty so as to make a legal

judgment,” Fitzgerald, 679 F.2d at 350-51 (internal citations

and quotations omitted).

    Second, even if Dr. Laber had articulated his testimony

using “with sufficient certainty,” id., his expert testimony

would be insufficient to support a causal connection because

there is additional evidence or testimony that shows that his

opinion is a guess or mere speculation. For example, Dr. Laber

opined that Plaintiff’s diet during his incarceration could have

affected Plaintiff’s INR levels, and thus, would have

contributed to his risk for a blood clot:

    it also depends on the food intake that he’s taking.
    So if he take[s] a lot of Vitamin K, so let’s say
    you’re not on your usual diet because you’re
    incarcerated or something like that, maybe the whole
    level of anticoagulation will be reversed within 24
    hours. But it really depends on many factors. So if
    you stop the warfarin and you -- and you take the
    wrong foods, then your level goes back to like -- like


                                 - 53 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 53 of 75
    normal. So, basically, you lose all the effect of the
    anticoagulation.

(Laber Dep. (Doc. 174) at 126-27.) Despite acknowledging that

Plaintiff’s diet at the jail could have affected his INR levels,

Dr. Laber did not explain how this other factor compared to the

alleged risk created by Defendant Maldonado’s medical treatment

decisions. Dr. Laber’s opinion is that “what happened in the

jail caused everything,” (id. at 116), but his testimony

identifies at least one other cause at the jail, beyond the

medical treatment Defendant Maldonado provided, which could have

caused Plaintiff’s risk for a blood clot to increase.

    Moreover, Dr. Laber indicated that, in forming his opinion,

he assumed that Plaintiff was properly anticoagulated upon

arrival at the jail and that he took his medication every day

upon release from the jail. (Id. at 86-87, 116-17.) Yet,

Dr. Laber recognized that he had “no way” to assess whether

Plaintiff took his medication every day before his

incarceration, (id. at 100), that it would be “speculation” as

to his INR upon arrest, (id. at 86), and that there was no way

he could “quantify how many days [of medication] he missed or

didn’t” while not in the care of the jail, (id. at 101). “While

[this court] view[s] evidence in the light most favorable to the

nonmoving party . . . mere conclusory or speculative allegations

are insufficient to withstand summary judgment.” Riggins, 800


                                 - 54 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 54 of 75
F. App’x at 155 (internal quotations omitted); see also

Fitzgerald, 679 F.2d at 348 (“A mere possibility of such

causation is not enough; and when the matter remains one of pure

speculation or conjecture . . . it becomes the duty of the court

to direct a verdict for the defendant.”). This court finds that

Dr. Laber’s testimony was explicitly premised on impermissible

speculation, for which there is no basis in the evidentiary

record. See discussion supra Part III.B.1.a.iii.(c).

    Finally, this court finds that Dr. Laber, like Dr. Yoder,

relied on the temporal connection between the blood clot and

Plaintiff’s incarceration as evidence of proximate cause. When

asked to clarify why he “believe[d] that what happened in the

jail caused everything,” Dr. Laber stated, “[b]ecause of the

timing, because of the documentation, because of the lack of

proper care, because of the risk that this patient had because

of his heart valve.” (Laber Dep. (Doc. 174) at 116.) Again,

correlation is not causation, and when viewed in light of

Dr. Laber’s other testimony, this court finds that Dr. Laber’s

testimony is speculative in nature. See Rohrbough, 916 F.2d at

974. For these reasons, this court finds that Dr. Laber did not

testify with a reasonable degree of medical certainty and thus,

his testimony does not forecast evidence of proximate cause.




                                 - 55 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 55 of 75
     Accordingly, this court finds that Plaintiff has not “come

forward with specific facts showing that there is a genuine

issue for trial,” McLean, 332 F.3d at 718-19, and this court

will grant Medical Defendants’ motion for summary judgment with

regard to Plaintiff’s claim of Medical Malpractice against

Defendant Maldonado.11

                b.    Plaintiff’s Negligence Claim

     The elements for common law negligence are similar to those

for medical malpractice: The plaintiff must show (1) defendant

owed plaintiff a duty of care; (2) breach of that duty; (3)

causation; and (4) damages. See, e.g., Parker v. Town of Erwin,

243 N.C. App. 84, 110, 776 S.E.2d 710, 729-30 (2015) (stating

these elements). Medical Defendants move for summary judgment on

Plaintiff’s claim of negligence. (Med. Defs.’ Br. (Doc. 124) at

21-22.)

                      i.   Duty

     The parties first contest whether Medical Defendants owed a

duty of care to Plaintiff. Medical Defendants argue that this

court should grant summary judgment in their favor because




     11Because this court will grant Medical Defendants’ Motion
for Summary Judgment as to each Defendant on other grounds, this
court declines to consider Medical Defendant’s arguments
regarding contributory negligence, (see Med. Defs.’ Br. (Doc.
124) at 18-19), or Plaintiff’s compliance with Rule 9(j), (see
id. at 21).

                                  - 56 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 56 of 75
Plaintiff’s negligence claim “is actually a claim for medical

malpractice,” and “Plaintiff has not alleged any negligence

against the Defendants that does not arise out of providing

medical care.” (Med. Defs.’ Br. (Doc. 124) at 22.)

    Plaintiff argues that Medical Defendants’ negligence arose

out of the “intra-system transfer of Plaintiff from the Davie

County Detention Center to the Stokes County Detention Center,”

in which “Plaintiff did not receive Coumadin for three days in

violation of its own medical provider’s order . . . .” (Pl.’s

Resp. (Doc. 137) at 19.) Plaintiff argues that Medical

Defendants had a statutory duty to ensure continuity of care

under N.C. Gen. Stat. § 153A-225(a)(2). (Id.) Because, Plaintiff

argues, “[t]he physical transfer of paperwork and medicine

between jails does not involve a specialized knowledge and skill

beyond the manual dexterity,” Medical Defendants committed a

tort of ordinary negligence, in addition to that of medical

malpractice. (Id. at 20.) Plaintiff argues, and Medical

Defendants do not contest, that “[h]ad Defendants transferred

Plaintiff’s health records and medications properly and in such

manner than [sic] ensured continuity of care, then Plaintiff

would not have suffered a three-day disruption in his

anticoagulation therapy,” and that the disruption of medication




                                 - 57 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 57 of 75
was the proximate cause of the injuries that Plaintiff

sustained. (Id. at 19.)

                           (a)   Medical Defendants did not have a
                                 duty under N.C. Gen. Stat. § 153A-
                                 225

    Contrary to Plaintiff’s assertions, this court finds that

N.C. Gen. Stat. § 153A-225(a) does not create a statutory duty

for continuity of care to which Medical Defendants were bound.

As this court has held, the statute’s plain text binds “unit[s]

that operate[s] a local confinement facility,” and Medical

Defendants, as agents of the state, are not bound by this duty.

See discussion supra Section II.B.1.a. Accordingly, this court

does not find that any violation of N.C. Gen. Stat. § 153A-

225(a) can form the basis of Plaintiff’s ordinary negligence

claim against Medical Defendants.

                           (b)   Medical Defendants did owe
                                 Plaintiff an ordinary duty of care

    Any statutory duty, or lack thereof, under N.C. Gen. Stat.

§ 153A-225(a) notwithstanding, this court finds that Plaintiff

has articulated an ordinary duty of care under common law

negligence principles.

    Whether an action is treated as a medical malpractice

action or as a common law negligence action is determined by

statute. Smith v. Serro, 185 N.C. App. 524, 529, 648 S.E.2d 566,

569 (2007). A medical malpractice action is “[a] civil action


                                 - 58 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 58 of 75
for damages for personal injury or death arising out of the

furnishing or failure to furnish professional services in the

performance of medical, dental, or other health care by a health

care provider,” N.C. Gen. Stat. § 90-21.11(2)(a), where

“furnishing or failure to furnish professional services” arises

out of a “vocation, calling, occupation, or employment involving

specialized knowledge, labor, or skill, and the labor or skill

involved is predominantly mental or intellectual, rather than

physical or manual.” Lewis v. Setty, 130 N.C. App. 606, 608, 503

S.E.2d 673, 674 (1998) (internal quotations omitted).

    In contrast to a medical malpractice action, plaintiffs may

sue medical providers under ordinary negligence principles when

a claim “arises out of policy, management or administrative

decisions,” Estate of Waters v. Jarman, 144 N.C. App. 98, 103,

547 S.E.2d 142, 145 (2001), or a “physical or manual activity,”

rather than “specialized knowledge or skill.” Lewis, 130 N.C.

App. at 608, 503 S.E.2d at 674. For example, North Carolina

courts have held that a hospital can be held liable under a

claim of ordinary negligence for its failure to promulgate

adequate safety rules relating to the handling, storage, and

administration of medications, see Habuda v. Trs. of Rex Hosp.,

Inc., 3 N.C. App. 11, 164 S.E.2d 17 (1968), for its failure to

adequately investigate the credentials of a physician selected



                                 - 59 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 59 of 75
to practice at the facility. Robinson v. Duszynski, 36 N.C. App.

103, 243 S.E.2d 148 (1978). North Carolina courts have found

that improperly removing an individual from an examination table

to a wheelchair involves a “physical or manual activity,” rather

than “specialized knowledge or skill,” and thus “falls squarely

within the parameters of ordinary negligence.” Lewis, 130 N.C.

App. at 608, 503 S.E.2d at 674. Moreover, the courts have found

that “failing to supervise a patient recently treated with

seizures until a responsible adult was able to care for him

would also be a claim of ordinary negligence.” Allen v. Cnty. of

Granville, 203 N.C. App. 365, 367-68, 691 S.E.2d 124, 127

(2010).

    This court finds that the duty of “continuity of care”

alleged by Plaintiff sounds in ordinary negligence principles.

Plaintiff describes Medical Defendants’ duty to include

“ensur[ing] that when detainees are transferred, health records

and medicine are transferred too.” (Pl.’s Resp. (Doc. 137 at

19.) Although North Carolina courts have not expressly

recognized a common law duty for continuity of care as Plaintiff

articulates, the duty Plaintiff articulates is similar to that

in Allen v. County of Granville, in which the North Carolina

Court of Appeals held that a medical center could be held liable

in ordinary negligence principles where the plaintiff’s mother



                                 - 60 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 60 of 75
requested the medical center not release her disabled son until

she was able to pick him up. 203 N.C. App. at 365-66, 691 S.E.2d

at 125.

    Moreover, this court finds that the transfer of medication

and health records between jails clearly “arises out of policy,

management or administrative decisions,” see Jarman, 144 N.C.

App. at 103, 547 S.E.2d at 145, rather than “specialized

knowledge or skill,” as is the case in medical malpractice

actions. See Lewis, 130 N.C. App. at 608, 503 S.E.2d at 674.

Accordingly, this court will not grant summary judgment for

Medical Defendants on the grounds that Plaintiff’s negligence

claims are actually medical malpractice claims. (See Med. Defs.’

Br. (Doc. 124) at 22.)

    Having found that Plaintiff has articulated a common law

duty of care, this court will consider whether the evidence

presented creates a genuine dispute of material fact regarding

the remaining elements of a negligence claim.

                      ii.   Breach

                            (a)   Plaintiff has not forecast
                                  evidence that Defendants Junkins,
                                  Hunt, Jackson, or SHP breached a
                                  duty to provide continuity of care

    This court does not find that Plaintiff has created a

genuine issue for trial that Defendants Junkins, Hunt, Jackson,

or SHP breached a duty to provide continuity of care. Aside from


                                  - 61 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 61 of 75
asserting generally that Medical Defendants breached a common

law duty owed to Plaintiff, Plaintiff does not indicate how

these Defendants, in particular, breached that duty. (See Pl.’s

Resp. (Doc. 137) at 19-20.) Where Plaintiff does cite evidence

that Medical Defendants breached a duty to provide continuity of

care, Plaintiff refers only to expert testimony regarding

Defendant Maldonado’s conduct, such as where Mr. Mooney opined

that Defendant Maldonado failed to “make transferee facility

aware of order for increased Coumadin,” and “fail[ed] to ensure

proper continuity of care in transfer.” (Id. at 6.)

    Because Plaintiff has not “come forward with specific facts

showing that there is a genuine issue for trial,” McLean, 332

F.3d at 719, this court will grant Medical Defendants’ motion

for summary judgment with regard to Plaintiff’s negligence

claims against Defendants Junkins, Hunt, Jackson, and SHP.

                           (b)   Medical Defendants have not met
                                 their burden with regard to
                                 showing Defendant Maldonado’s
                                 conduct was not a breach of the
                                 duty of care

    This court will not, however, grant Medical Defendants’

motion for summary judgment with regard to Plaintiff’s

negligence claim against Defendant Maldonado. As the moving

party, Medical Defendants bear the initial burden of

demonstrating “that there is an absence of evidence to support



                                 - 62 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 62 of 75
the nonmoving party’s case.” Celotex Corp., 477 U.S. at 325.

Medical Defendants have not met this burden. In their opening

brief, Medical Defendants’ only arguments regarding negligence

are that “Plaintiff’s negligence claim is actually a claim for

medical malpractice,” and thus, should be dismissed. (Med.

Defs.’ Br. (Doc. 124) at 22.) In their reply brief, Medical

Defendants argue only that Defendants Jackson and Hunt were

unaware that Plaintiff would be or had been transferred, and

thus, it was “Plaintiff’s failure to take any responsibility for

his health” which is “the cause of his failure to receive

Coumadin for the initial weekend at Stokes.” (Med. Defs.’ Reply

(Doc. 144) at 9-10.) Medical Defendants do not provide any

argument as to why Defendant Maldonado is not liable for the

alleged negligence during the transfer, (id.), and Plaintiff is

not required to present specific facts showing that there is a

genuine issue for trial, given that Medical Defendants did not

discharge their burden, see McLean, 332 F.3d at 718-19.

Nevertheless, Plaintiff does forecast evidence of Defendant

Maldonado’s breach, citing Mr. Mooney’s testimony where he

opined that Defendant Maldonado failed to ensure proper




                                 - 63 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 63 of 75
continuity of care in the transfer.12 (Pl.’s Resp. (Doc. 137) at

6.)

       Because this court finds that Medical Defendants have not

met their initial burden of demonstrating “that there is an

absence of evidence to support [Plaintiff’s] case,” Celotex

Corp., 477 U.S. at 325, this court will deny Medical Defendants’

motion for summary judgment with regards to Plaintiff’s claim of

negligence against Defendant Maldonado.13




       Medical Defendants argue elsewhere in their brief that
       12

Defendant Maldonado should be dismissed because Plaintiff failed
to comply with Rule 9(j) of the North Carolina Rules of Civil
Procedure, which requires the certification of expert witnesses.
(Med. Defs.’ Br. (Doc. 124) at 21.) Where a plaintiff asserts a
claim of ordinary negligence, rather than medical malpractice, a
plaintiff is not required as a matter of law to comply with Rule
9(j). See Allen, 203 N.C. App. at 366, 691 S.E.2d at 126. Thus,
because this court finds that this is a claim of ordinary
negligence, this court will not consider Medical Defendants’
argument when determining if Defendant Maldonado is liable for
negligence.

        To the extent that Medical Defendants’ statements that
       13

Plaintiff’s failure to inform Stokes County Jail personnel that
he had been receiving medication at Davie County Jail can be
construed as an argument that Plaintiff was contributorily
negligent, (see Med. Defs.’ Reply (Doc. 144) at 9), this court
finds that this is an issue for the jury to decide at trial, as
Plaintiff’s alleged negligence is not “so one-sided that one
party must prevail as a matter of law.” Liberty Lobby, Inc., 477
U.S. at 252.

                                    - 64 -



      Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 64 of 75
                c.    Negligent Supervision Claim against
                      Defendant SHP

    Medical Defendants move for summary judgment on Plaintiff’s

claim of negligent supervision against Defendant SHP. (See

Second Am. Compl. (Doc. 57) ¶¶ 173-74.)

    North Carolina recognizes a claim of negligent supervision

against an employer where the plaintiff establishes: (1) “the

specific negligent act on which the action is founded”; (2)

“incompetency, by inherent unfitness or previous specific acts

of negligence, from which incompetency may be inferred”; (3)

“either actual notice to the master of such unfitness or bad

habits, or constructive notice, by showing that the master could

have known the facts had he used ordinary care in oversight and

supervision”; and (4) “that the injury complained of resulted

from the incompetency proved.” Medlin v. Bass, 327 N.C. 587,

591, 398 S.E.2d 460, 462 (1990) (internal citations, quotations,

and emphasis omitted).

    Medical Defendants argue that this court should grant

summary judgment in favor of Medical Defendants because

Plaintiff has not established “incompetency or unfitness of the

medical providers and no notice of such by SHP.” (Med. Defs.’

Br. (Doc. 124) at 23.) They also argue that Defendants Maldonado

and Junkins are independent contractors whom Defendant SHP does




                                 - 65 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 65 of 75
not supervise, and thus, this cause of action “fails as a matter

of law.” (Id.)

    Plaintiff argues in response that “[a] genuine dispute

exists as to whether SHP was negligent in its supervision and

enforcement of training on its policies, procedures and

protocols.” (Pl.’s Resp. (Doc. 137) at 20.) Plaintiff argues

that “[s]pecific acts of negligence, including medical

malpractice, ordinary negligence, and corporate negligence” as

discussed in support of Plaintiff’s other claims suffice as

evidence for the first two elements of the negligent supervision

claim. (Id.) Plaintiff argues that SHP delegated its duty to

implement SHP policy and to ensure adherence with such policies

to Defendant Junkins, and that Defendant Junkins “had

constructive knowledge that lack of oversight would produce

failures in policy adherence and supervision,” which ultimately

resulted in Plaintiff’s injuries. (Id. at 21.) Similarly,

Plaintiff argues that SHP delegated its responsibility to

supervise medical staff at the jails to Defendant Maldonado, who

had “either actual or constructive knowledge that nurses Jackson

and Hunt failed to ensure that Plaintiff was being treated with

the appropriate standard of care given his heart condition.”

(Id.) Plaintiff argues that “[i]t is immaterial whether

Defendants Maldonado and . . . Junkins were independent



                                 - 66 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 66 of 75
contractors” because “[p]roviding medical care to inmates is

. . . a non-delegable duty.” (Id. (citing Medley v. N.C. Dep’t

of Corr., 330 N.C. 837, 842, 412 S.E.2d 654, 657 (1992)).

    This court finds that Plaintiff has not presented evidence

that creates a genuine issue of material fact regarding

negligent supervision of Defendants Hunt or Jackson.

    First, this court has found as a matter of law that a

reasonable jury could not find, based on the evidence presented,

that Defendants Hunt or Jackson were negligent. (See discussion

supra III.B.1.b.) Thus, Plaintiff has not established a specific

negligent act on which this claim of negligent supervision could

be founded. Second, Plaintiff has not presented any evidence

that Defendants Hunt and Jackson were incompetent. Plaintiff

cites deposition testimony by Defendants Jackson and Hunt, as

well as Jennifer Hairsine, a leader at Southern Health Partners,

for the proposition that they were not adequately trained or

supervised, (Pl.’s Resp. (Doc. 137) at 20-21 (citing Doc. 137-1

at 6-7; Doc. 137-2 at 3; Doc. 137-3 at 4-6), but this court

finds that this testimony merely establishes that Defendants

Hunt and Jackson were aware of Defendant SHP’s policies, (see

Doc. 137-2 at 3; Doc. 137-3 at 4-6). Third, Plaintiff has not

presented any evidence that Defendants Maldonado or Junkins had




                                 - 67 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 67 of 75
constructive or actual notice that Defendants Hunt and Jackson

were incompetent. (See Pl.’s Resp. (Doc. 137).)

    Moreover, contrary to Plaintiff’s assertions that Defendant

SHP had a nondelegable duty to provide medical care to inmates

and thus, is responsible for the conduct of independent

contractors, this court finds as a matter of law that Defendant

SHP cannot be held liable for the conduct of Defendants

Maldonado and Junkins. Plaintiff does not contest that

Defendants Maldonado and Junkins were independent contractors.

(Pl.’s Resp. (Doc. 137) at 21.) Under North Carolina law, an

employer is generally not liable for the negligent acts of an

independent contractor. Gordon v. Garner, 127 N.C. App. 649,

658, 493 S.E.2d 58, 63 (1997). Although Plaintiff is correct

that some duties may be nondelegable, including the duty to

provide medical care to inmates, the case cited by Plaintiff,

Medley v. North Carolina Dep’t of Correction, expressly couches

this duty in terms of a “state’s nondelegable duty to provide

medical care for inmates.” 330 N.C. at 845, 412 S.E.2d at 659

(emphasis added). Similarly, the modern statute Plaintiff has

previously cited as creating a duty to provide medical care to

inmates, N.C. Gen. Stat. § 153A-225(a), creates a nondelegable

duty on sheriffs operating county jails to provide medical

services to jail inmates, not agents of the state, such as



                                 - 68 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 68 of 75
Defendant SHP. See discussion supra Section III.B.1.a.(i). For

these reasons, this court finds that Defendant SHP is not liable

as a matter of law for the negligence of its independent

contractors in providing medical care to inmates.

    Accordingly, this court will grant Medical Defendants’

motion for summary judgment with regards to Plaintiff’s claims

of negligent supervision.

                d.    Plaintiff’s False Imprisonment Claim

    Medical Defendants move for summary judgment on Plaintiff’s

claim of False Imprisonment under North Carolina law. (Med.

Defs.’ Br. (Doc. 124) at 23.) In his response to Medical

Defendants’ motion, Plaintiff “concedes that this claim for

false imprisonment against the Medical Defendants fails as a

matter of law, with no effect on the claim as it stands against

the other Defendants to this lawsuit.” (Pl.’s Resp. (Doc. 137)

at 22.) Accordingly, this court will grant Medical Defendants’

motion with regard to Plaintiff’s claim of False Imprisonment.

                e.    Plaintiff’s Torture and Intentional
                      Infliction of Emotional Distress Claim

    Medical Defendants move for summary judgment on Plaintiff’s

claim of Torture and Intentional Infliction of Emotional

Distress under North Carolina law. (Med. Defs.’ Br. (Doc. 124)

at 23.) In his response to Medical Defendants’ motion, Plaintiff

“concedes that the claim for torture/intentional infliction of


                                 - 69 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 69 of 75
emotional distress against the Medical Defendants fails as a

matter of law, with no effect on the claim as it stands against

the other Defendants to this lawsuit.” (Pl.’s Resp. (Doc. 137)

at 22.) Accordingly, this court will grant Medical Defendants’

motion with regard to Plaintiff’s claim of Torture and

Intentional Infliction of Emotional Distress.

          2.    Plaintiff’s Claim under 42 U.S.C. § 1983

    Medical Defendants also move for summary judgment on

Plaintiff’s claim of a violation of 42 U.S.C. § 1983, (Med.

Defs.’ Br. (Doc. 124) at 20), in which Plaintiff alleges that

Medical Defendants were deliberately indifferent to his medical

needs. (See Second Am. Compl. (Doc. 57) ¶¶ 184-87). Medical

Defendants argue that the evidence uncovered during discovery

does not create a genuine dispute of material fact that Medical

Defendants acted with the requisite intent for a § 1983 claim.

(Med. Defs.’ Br. (Doc. 124) at 20-21.) Plaintiff argues that

Medical Defendants delayed providing Coumadin to Plaintiff,

despite knowing that he had a mechanical heart valve, and that

this evidence creates a genuine dispute of material fact that

Medical Defendants acted with the requisite intent for a § 1983

claim. (Pl.’s Resp. (Doc. 137) at 16-18.)

    In Estelle v. Gamble, the Supreme Court held that prison

officials violate the Eighth Amendment’s prohibition against



                                 - 70 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 70 of 75
“cruel and unusual punishments” when they are deliberately

indifferent to the serious medical needs of their prisoners. 429

U.S. 97, 104-05 (1976). “Pretrial detainees are entitled to at

least the same protection under the Fourteenth Amendment as are

convicted prisoners under the Eighth Amendment.” Young v. City

of Mount Ranier, 238 F.3d 567, 575 (4th Cir. 2001) (footnote

omitted).

    Pretrial detainees alleging they have been subjected to

unconstitutional conditions of confinement must satisfy a two-

pronged test: First, they must allege that the deprivation

alleged was “objectively, sufficiently serious.” Scinto v.

Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (citing Farmer v.

Brennan, 511 U.S. 825, 834 (1994)) (internal quotations

omitted). “To be sufficiently serious, the deprivation must be

extreme – meaning that it poses a serious or significant

physical or emotional injury,” id. (internal quotations

omitted), and “is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (internal quotations

omitted).

    Second, pretrial detainees must show that prison officials

acted with deliberate indifference, meaning that “the official

knew of and disregarded an excessive risk to inmate health or



                                 - 71 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 71 of 75
safety.” Scinto, 841 F.3d at 225 (citing Farmer, 511 U.S. at

837) (internal quotations, and modifications omitted). “[A]n

inadvertent failure to provide adequate medical care” does not

satisfy the standard, and thus, mere negligence in diagnosis or

treatment is insufficient. Estelle, 429 U.S. at 105-06; see also

Farmer, 511 U.S. at 835 (holding that deliberate indifference

requires a showing of “more than mere negligence [but] is

satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will

result”). Mere disagreement between an inmate and medical staff

regarding the proper course of treatment is not a basis for

relief. Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975).

Instead, “officials evince deliberate indifference by acting

intentionally to delay or deny the prisoner access to adequate

medical care or by ignoring an inmate’s known serious medical

needs.” Sharpe v. S. Carolina Dept. of Corr., 621 F. App’x 732,

733 (4th Cir. 2015) (citing Estelle, 429 U.S. at 104-05); see

also Smith v. Smith, 589 F.3d 736, 739 (4th Cir. 2009) (holding

that a plaintiff had stated a claim for deliberate indifference

where the complaint alleged that a nurse had destroyed the order

which would have enabled a patient to receive necessary medical

treatment).




                                 - 72 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 72 of 75
    This court finds that there is not a genuine dispute of

material fact regarding whether Medical Defendants were

deliberately indifferent to Plaintiff’s medical needs. Plaintiff

cites that the Fourth Circuit’s opinion in Sosebee v. Murphy,

797 F.2d 179 (4th Cir. 1986) for the proposition that even a

short delay in treating a life-threatening condition can rise to

the level of deliberate indifference. (Pl.’s Resp. (Doc. 137) at

17.) In Sosebee, the Fourth Circuit held that the record was

“replete with evidence from which a jury could rationally find

that the guards on duty were aware of [the plaintiff]’s serious

condition and intentionally abstained from seeking medical

help.” 797 F.2d at 182. This evidence included testimony that

prison guards joked about the plaintiff’s visibly poor physical

state for several hours and threatened all prisoners with

solitary confinement if they continued to request that the

plaintiff receive medical assistance. Id.

    The facts in Sosebee are distinguished from those in the

matter presently before this court. Taken in the light most

favorable to Plaintiff, the evidence presented is that Medical

Defendants responded to Plaintiff’s medical needs and provided

treatment. Even taking the facts in the light most favorable to

Plaintiff, the undisputed facts are that Defendant Jackson

collected medical information from Plaintiff about his providers



                                 - 73 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 73 of 75
and pharmacy when he was not released from Davie County Jail on

November 7, 2012, (Pl.’s Resp. (Doc. 137) at 4); contacted

Defendant Maldonado to establish a treatment plan, (id. at 4-5);

worked within established protocols to obtain Plaintiff’s

medication from a pharmacy, (id.); and administered that

medication to Plaintiff on a regular basis as directed by

Defendant Maldonado (Id.) Defendant Maldonado ordered an INR

test and changed Plaintiff’s medication dosage when he learned

that Plaintiff’s INR levels were subtherapeutic. (Id. at 5.)

Finally, Defendant Hunt immediately began providing medication

to Plaintiff when she returned to work. (Id. at 6.)

    There is no evidence on the record that Medical Defendants

intended to prevent or delay Plaintiff from receiving medical

treatment or that Medical Defendants ignored his medical needs.

That Plaintiff disagrees with the treatment he received or that

a different course of treatment might have led to a better

medical outcome, (see id. at 17), is not evidence of any

subjective intent by Medical Defendants to deprive Plaintiff of

medical treatment. “Medical malpractice does not become a

constitutional violation merely because the victim is a

prisoner.” Estelle, 429 U.S. at 106. Accordingly, this court

finds that a reasonable jury could not find that Medical

Defendants were deliberately indifferent to Plaintiff’s



                                 - 74 -



   Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 74 of 75
condition and will grant Medical Defendants’ motion for summary

judgment as to Plaintiff’s § 1983 claims.

IV.    CONCLUSION

       For the reasons set forth above,

       IT IS THEREFORE ORDERED that Medical Defendants’ Motion to

Strike, (Doc. 142), is GRANTED.

       IT IS FURTHER ORDERED that Medical Defendants’ Motion for

Summary Judgment, (Doc. 123), is GRANTED IN PART AND DENIED IN

PART. The Motion is GRANTED as to all claims against Defendants

Southern Health Partners, Inc., Jason Junkins, Sandra Hunt, and

Fran Jackson. The Motion is GRANTED as to the claims of medical

malpractice, negligent supervision, violations of § 1983, false

imprisonment, and intentional infliction of emotional distress

against Defendant Manuel Maldonado. Finally, the Motion is

DENIED as to the claim of negligence against Defendant

Maldonado.

       This the 23rd day of March, 2021.




                                    __________________________________
                                       United States District Judge




                                    - 75 -



      Case 1:16-cv-00262-WO-JLW Document 178 Filed 03/23/21 Page 75 of 75
